internal_revenue_service number release date index number ----------------------------------- ----------------------------- ------------------------ in re --------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-134683-04 date january legend decedent wife estate_trust son daughter date date year year year accounting firm accounting firm x y z dear -------------- -------------------------------------------- ----------------------------------------------- ------------------------------------------------------- ---------------------------------------------------------------------- ---------------- -------------------------- ---------------- ---------------- --------------------- ------- ------- ------- ------------------------ ----------------------------------------- ----------- --------- --------- this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of decedent’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date during year decedent established trust an irrevocable_trust plr-134683-04 article dollar_figure of trust provides in part that each contribution to trust is to be divided into separate shares for the lineal_descendants of decedent who are living at the time of such contribution per stirpes each share is to be held as a separate trust provided however that if a separate trust already exists for the benefit of a beneficiary receiving a share of the contribution such share is to instead augment the existing trust and provided further if at the time a share is created for a lineal descendant of a child of decedent such lineal descendant has reached the age for outright withdrawal of part or all of the trust assets the required notice of withdrawal is to be given to such lineal descendant of decedent’s child immediately article dollar_figure provides that while each trust for a child of decedent is in existence the trustee is to pay all of the net_income to decedent’s child quarter-annually or more often article dollar_figure provides that while each trust for a lineal descendant of a child of decedent is in existence the trustee may pay such amounts of net_income and principal to such lineal descendant as the trustee is to determine to be appropriate in accordance with the provisions set forth in article when such lineal descendant has reached age he or she shall be entitled to withdraw one-third of the trust assets when such lineal descendant has reached age he or she shall be entitled to withdraw one-half of the remaining trust assets and when such lineal descendant has reached age he or she shall be entitled to withdraw all of the remaining trust assets any share of trust assets which such lineal descendant becomes entitled to withdraw shall thereafter be accounted for and held separately from the share of assets not then withdrawable the trustee shall provide such lineal_descendants with written notice of withdrawal rights within days of the date they come into effect and such lineal descendant is to exercise his or her withdrawal rights in writing article dollar_figure provides in part that if a lineal descendant of decedent dies before becoming entitled to receive all of the assets of the separate trust for such lineal descendant the beneficiary is to have the power to appoint to such persons including his or her own estate in such amounts and in such proportions as the beneficiary is to have provided by specific reference to this general_power_of_appointment in his or her will the smallest portion of the trust assets remaining at his or her death which if subject_to the general_power_of_appointment will minimize the aggregate estate and gst taxes in addition the beneficiary is to have the power to appoint any trust assets remaining at his or her death that are not subject_to the foregoing general_power_of_appointment to one or more of such beneficiary’s lineal_descendants if any or if there are none one or more of decedent’s lineal_descendants in such amounts and proportions as the beneficiary is to have provided in his or her will any assets not appointed pursuant to the beneficiary’s general or limited powers of appointment is to be distributed among the beneficiary’s then living lineal_descendants per stirpes article dollar_figure provides in part that in administering any trust established under this instrument the trustee is to take decedent’s goal to make the lives of decedent’s children and their lineal_descendants more financially secure to achieve the goal the trustee is to exercise his authority to make payments to a beneficiary in such amounts plr-134683-04 as the trustee determines to be appropriate to provide for the health support maintenance in reasonable comfort and education of the beneficiary taking into account the beneficiary’s accustomed manner of living and any other resources of the beneficiary available for such needs article dollar_figure provides that if any trust created by trust is not terminated earlier it shall terminate years after the death of the last to die of the beneficiaries of any trust administered under the instrument in being at the time of the execution of this instrument in case of termination under this provision the remainder of the trust estate is to be distributed and paid over free of trust to the person or persons then eligible to receive the income therefrom in such amounts and proportions as the trustee in the trustee’s sole discretion is to determine to approximate decedent’s intention with regard to the distribution of the trust in question in year year and year decedent and wife the taxpayers made transfers to trust no other transfers have been made to trust decedent and wife each filed a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year year and year the taxpayers elected to treat the gifts as made one-half by each spouse under sec_2513 the taxpayers retained accounting firm to prepare the year gift_tax returns and accounting firm the successor to accounting firm to prepare the year and year gift_tax returns however with respect to the year year and year gift_tax returns the taxpayers did not effectively allocate their available gst_exemption to the transfer to trust nor did they attach a notice of allocation of gst_exemption to their respective returns and did not otherwise make an effective allocation of gst_exemption decedent died on date decedent was survived by wife son and daughter after decedent’s death accounting firm undertook a comprehensive review of the taxpayers’ gift_tax returns and gst_exemption allocations at that time it was discovered that the returns did not comply with all of the technical requirements for making a proper allocation of gst_exemption with respect to trust you have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make a timely allocation of gst_exemption under sec_2632 with respect to decedent’s transfers to trust in year sec_1 and decedent’s estate_tax_return form_706 was filed contemporaneously with the request for an extension under sec_301 on schedule r the amount of gst_exemption allocated by the executor takes into account and is reduced by the amount of exemption to be allocated if the request for an extension is granted resident or nonresident sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her sec_2501 imposes a tax on the transfer of property by gift by an individual plr-134683-04 spouse shall for gift_tax purposes be considered as made one-half by donor spouse and on-half by his or her spouse defined in sec_2611 through made after date by a transferor to a skip_person sec_2601 imposes a tax on every generation-skipping_transfer gst as under sec_2652 and sec_26_2652-1 generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 under sec_2602 the amount of the tax impose under sec_2601 is equal to the taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property subject_to a generation-skipping_transfer is the excess of one over the applicable_fraction determined for the trust from which the transfer is made under sec_2642 the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust and the denominator of which is generally the value of the property transferred to the trust with certain specified adjustments under sec_2631 as in effect for the years at issue in the present case sec_2632 provides that any allocation by an individual of his or her gst provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that except as provided in sec_2642 if the plr-134683-04 sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under sec_2642 the prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-1 provides that the commissioner has discretion to grant a requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-134683-04 professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time to make a timely allocation of gst_exemption under sec_2632 with respect to decedent’s transfers to trust in year sec_1 and in the amount of dollar_figurex dollar_figurey and dollar_figurez respectively is granted until days after the date of this letter the inclusion_ratio of trust will be determined based on the date of gift values of the property transferred to trust and the amount of gst_exemption allocated with respect to those transfers the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this the allocation of gst_exemption should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose letter is being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosures _________________________ heather c maloy associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 copy for sec_6110 purposes copy of this letter sincerely
